Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the rotational axis line" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the rotational axis line" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Utsumi et al. (US Pub.2008/0056772).
Regarding claim 1, Utsumi et al. (US Pub.2008/0056772) teach a toner conveying apparatus (fig.2&8) conveying toner used for image forming, the toner conveying apparatus comprising: a first conveying portion configured to convey the toner (fig.8, #41), the first conveying portion having a first screw (fig.8, #44) that includes a first rotation shaft (fig.8, #44a) and a first blade portion (fig.8, #43) and that is rotatable, and a first conveying passage forming member that forms a first conveying space in which the first screw is provided (fig.8, #RT/#RT1); and a second conveying portion (fig.8&11, #51/#56) configured to convey upward the toner conveyed by the first conveying portion (see fig.11), the second conveying portion having a second screw (fig.11, #57) that includes a second rotation shaft (fig.11, #57a) and a second blade portion (fig.11, #57b) and that is rotatable, and a second conveying passage forming member that forms a second conveying space in which the second screw is provided (fig.11, #53/#54), the second conveying passage forming member having a connecting port being connected to the first conveying passage forming member (fig.11, #52), the 
Regarding claim 2, Utsumi et al. (US Pub.2008/0056772) teach a toner conveying apparatus wherein the first blade portion is disposed helically around an outer periphery of the first rotation shaft (see fig.18, #43 helically around #44a), and wherein a pitch of the first blade portion is smaller than a length of the second region in the direction of the rotation axial line of the first rotation shaft (fig.18, pitch slightly shorter than length of area #151).
Regarding claim 3, Utsumi et al. (US Pub.2008/0056772) teach a toner conveying apparatus wherein a height of the second region in a gravitational direction is lower than a height of the first region in the gravitational direction (fig.18, see height within #RT1 versus height between #151).
Regarding claim 4, Utsumi et al. (US Pub.2008/0056772) teach a toner conveying apparatus wherein a width of the second region in a width direction orthogonal to both a gravitational direction and the rotational axis line is smaller than a 
Regarding claim 5, Utsumi et al. (US Pub.2008/0056772) teach a toner conveying apparatus wherein the first conveying passage forming member includes an opening (fig.6&7, #22b) through which toner is supplied to the first region (fig.7, #22b near #G9; fig.5, #G9 is driven by box #48 along with #47; fig.8, #47 is upstream end of #RT) of the first conveying space of the first conveying portion (para.0083; fig.8, near #47 is upstream portion of #RT).
Regarding claim 6, Utsumi et al. (US Pub.2008/0056772) teach a toner conveying apparatus wherein the opening is disposed above the first screw in a gravitational direction (fig.2, #K above #RT; fig.6, opening #22b above screw in #RT by being in bottom of #KS).
Regarding claim 7, Utsumi et al. (US Pub.2008/0056772) teach a toner conveying apparatus wherein the second region is connected to the second conveying space via the connecting port (see fig.18&11, #RT1 connected to #53 by #52, just past #152).
Regarding claim 8, Utsumi et al. (US Pub.2008/0056772) teach a toner conveying apparatus wherein a height of the second region in a gravitational direction is larger than a pitch of the second blade portion (fig.11, gives a relative estimation of the size of the pitch of #57b relative to the overall height of #52, the pitch is significantly smaller; as a result, the relationship would hold in the embodiment with the reduced diameter section #151 in fig.18).

Regarding claim 16, Utsumi et al. (US Pub.2008/0056772) teach a toner conveying apparatus wherein the connecting port opens in the direction of the rotational axis line (fig.18, port opens over #152 in –XtoX direction).
Regarding claim 17, Utsumi et al. (US Pub.2008/0056772) teach a toner conveying apparatus wherein a rotational axial line of the second rotation shaft extends in a gravitational direction (fig.11, #57a extends in at least the +Z direction).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Utsumi et al. (US Pub.2008/0056772) in view of Shima et al. (US Pub.2010/0272476).
Regarding claim 18, Utsumi et al. (US Pub.2008/0056772) teach an image forming apparatus (fig.1) comprising: a toner cartridge accommodating toner (fig.1, #K); and an apparatus main body to which the toner cartridge is detachably attached (fig.1, #U1b), the apparatus main body including a developing apparatus configured to accommodate the toner (fig.1, #G) and a roller configured to bear the toner (fig.1, #R0), 
Regarding claim 20, Utsumi et al. (US Pub.2008/0056772) teach an image forming apparatus wherein the connecting port is arranged downstream of an end of the first blade portion on a downstream side in the toner conveying direction of the first screw (fig.18, connection interface of #52 to #53 just past #152 is downstream of end of #43).
However, Utsumi et al. (US Pub.2008/0056772) fail to teach the developing apparatus disposed being above the toner cartridge in a gravitational direction
Regarding claim 18, Shima et al. (US Pub.2010/0272476) teach an image forming apparatus (fig.1) comprising: a toner cartridge accommodating toner (fig.3, #70a); and an apparatus main body to which the toner cartridge is detachably attached, the apparatus main body including a developing apparatus configured to accommodate the toner (fig.3, #4a) and a roller configured to bear the toner (fig.3, #4s), and a toner conveying apparatus configured to receive the toner from the toner cartridge and convey the toner to the developing apparatus (fig.3, #200a & #203a), the developing apparatus disposed being above the toner cartridge in a gravitational direction (see fig.1&3).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the toner cartridge placement of Utsumi et al. (US Pub.2008/0056772) by configuring it to be below the developing apparatus as in Shima et al. (US Pub.2010/0272476) in order to allow for design flexibility that would result in a smaller 
Regarding claim 19, since the conveyance of Utsumi et al. (US Pub.2008/0056772) already extends in the gravitational direction (fig.11, #57a extends in at least the +Z direction), upon combination, once the toner cartridge is moved below the developing apparatus, the claim limitation “wherein a rotational axial line of the second rotation shaft extends in a gravitational direction” would be met.

Allowable Subject Matter
Claims 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art does not disclose or suggest the claimed “a protruding portion is disposed between a downstream end of the first conveyance portion… extending from a region of the first conveying passage forming member located above the first rotation shaft toward a rotation axial line of the first rotation shaft …wherein the protruding portion overlaps with the first blade portion when viewed in a direction of the rotation axial line of the first rotation shaft” in combination with the remaining claim elements as set forth in claims 9-14.

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154.  The examiner can normally be reached on Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                        /WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/LKR/
9/8/2021